Order, 'Supreme Court, New York County, entered on November 4, 1971, denying motion to transfer cause to the General Equity Calendar, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs and without disbursements, and the motion is granted. 'Since the case was placed on the Law Calendar and not on the General Equity Calendar through inadvertence in the clerk’s office, we feel that in the circumstances the appellant should not be burdened with that misadventure. Concur—'Stevens, P. J., Capozzoli, Markewich, Murphy and McNally, JJ.